Opinion of the court delivered by
Judge Haywood.—
The plaintiff produced a deed for the lands in question, which had been proved in the county court and registered; the defendants offered witnesses to prove, that the subscribing witnesses who had proved the execution of the deed in the county court, were men of bad character, and *24could not be believed upon oath in a court of justice, and also offered to prove other circumstances which led to the conclusion that the deed was a forgery; the circuit court admitted the testimony; we are all clearly of opinion that the evidence was proper, and ought to have been received. We therefore, affirm the judgment of the circuit court. Judgment affirmed.